Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request and submission of 09/24/2021 for continuation of Patented Application 16349889, currently US Patent No. 11133003, has been received and entered. 
Outstanding filed IDS have been entered and considered.  
Claims 1-18 currently pending.
Please refer to the action below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, and 14 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 of US Patent 11133003. 

Current Application 17484184
U. S. Patent 11133003
1. A method implemented by one or more processors, the method comprising: receiving, at a remote server device, data transmitted from a first client device; determining, at the remote server device, that the data corresponds to a request for initialization of an automated assistant routine that corresponds to a set of automated assistant actions; in response to determining that the data corresponds to the request, generating, at the remote server device, content for an action of the set of automated assistant actions; in response to the data that corresponds to the request for initialization of the automated assistant routine being received from the first client device: transmitting the content for the action to the first client device to cause the first client device to render the content for the action; determining, at the remote server device during rendering of the content for the action by the first client device, that a user has directly or indirectly indicated an interest in the automated assistant routine being continued at a second client device; and in response to determining that the user has indicated the interest in the automated assistant routine being continued at the second client device: rendering, at the second client device, additional data that is in furtherance of the automated assistant routine.


7. A method implemented by one or more processors, the method comprising: initializing an automated assistant to perform an automated assistant routine via a first client device, the automated assistant routine corresponding to a set of actions performed by the automated assistant; generating routine instance data that provides information related to the automated assistant routine, the information identifying the first client device as an assigned device for the automated assistant routine; causing the first client device to render content corresponding to an action of the set of actions in furtherance of the automated assistant routine; determining that the user has become less proximate to the first client device, the determining based on sensor data from a sensor that is in communication with the first client device; causing the rendering of the content at the first client device to be at least temporarily stopped in response to determining that the user has become less proximate to the first client device; modifying the routine instance data to indicate that the automated assistant routine has been at least temporarily stopped at the first client device; and when the user has become more proximate to a second client device that is accessible to the automated assistant: causing the automated assistant to resume performing the automated assistant routine via the second client device according to the routine instance data.


14. A system, comprising: one or more network interfaces; memory storing instructions; one or more processors, executing the instructions, to: receive, via one or more of the network interfaces, data transmitted from a first client device; determine that the data corresponds to a request for initialization of an automated assistant routine that corresponds to a set of automated assistant actions; in response to determining that the data corresponds to the request: generating content for an action of the set of automated assistant actions; in response to the data that corresponds to the request for initialization of the automated assistant routine being received from the first client device: transmitting, via one or more of the network interfaces, the content for the action to the first client device to cause the first client device to render the content for the action; determine, during rendering of the content for the action by the first client device, that a user has directly or indirectly indicated an interest in the automated assistant routine being continued at a second client device; and in response to determining that the user has indicated the interest in the automated assistant routine being continued at the second client device: cause the second client device to render additional data that is in furtherance of the automated assistant routine.
1. A method implemented by one or more processors, the method comprising: determining that an automated assistant routine has been initialized, the automated assistant routine corresponding to a set of actions to be sequentially performed via one or more agents accessible to an automated assistant, wherein each action of the set of actions causes content, based on data generated in performance of the action, to be rendered, wherein the routine is personalized to a user, and wherein the initialization of the automated assistant routine is associated with an ecosystem of linked client devices; in response to determining that the automated assistant routine has been initialized, causing an initial subset of the linked client devices to render initial content generated in performance of one or more of the actions of the automated assistant routine; after or during rendering of the initial content by the initial subset of the linked client devices, determining, based on sensor data from at least one sensor, that the user is present near an additional client device of the linked client devices, wherein the additional client device is not included in the initial subset and did not render the initial content; and in response to determining that the user is present near the additional client device, causing the additional client device to render further content generated in performance of the automated assistant routine.


17. A method implemented by one or more processors, the method comprising: receiving a first electronic notification that an automated assistant routine has been initialized at a first client device, the automated assistant routine being personalized to a user and corresponding to a set of actions to be sequentially performed by one or more agents accessible to an automated assistant, wherein each action of the set of actions causes content, based on data generated in performance of the action, to be rendered; causing an agent of the one or more agents to initialize performance of an action of the set of actions in furtherance of the automated assistant routine, wherein the action causes the first client device to render content for presentation to the user, and wherein the content is based on data generated by the agent in performance of the action; receiving a second notification that the user has relocated away from the first client device; in response to receiving the second notification, causing the rendering of the content at the first client device to at least temporarily stop; receiving a third notification that the user has been detected near a second client device; and in response to receiving the third notification, causing the second client device to render additional content, for presentation to the user, in furtherance of the automated assistant routine.





Regarding Instant independent claims 1, 7, and 14 and those of at least claim 1 of the US Patent:

      Although the claims at issue are not identical, they are not patentably distinct from each other. As at least independent claim 1 of the Patent encompasses all the teachings of the instant claims 1, 7, and 14. The teachings of the instant claims citing after the first device rendering said action, the system continually monitoring whether the user moves away from the first device, to at least cause said rendering at the first client device to at least temporarily stopped if the user is no longer present and if noticing the user located near a second device, the system may execute another set of actions, said detected user presence may obviously indicated an interest in the automated assistant routine being obviously continued at a second client device, in which case data rendered at the first device is transferred to said second device for rendering of the user request. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of US patent in such a way to temporarily stop the routine at a first device, transfer said rendering to a second device based on detected data and user interest which may obviously be further realized according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection. Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

    Furthermore, dependent claims 2-6, 8-13, and 15-18 are further rejected based on at least their dependencies on the rejected claims and as they failed to solve the above problems. 

Claims Objections
Claim 16 objected to because of the following informalities: dependent claim 16 claims dependency from itself. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Background of the Related Art (herein, BRA), in view of Kim et al. (US 2018/0336905, A1). 

  Regarding claim 1, BRA teaches a method implemented by one or more processors (a computer system is taught in at least para. 0001-0003 of the disclosure comprising a set of interactive software applications including a set of automated assistants implemented by one or more wellknown processors for initiating at least an automated assistant routine that corresponds to a set of automated assistant actions), 
the method comprising: 
receiving, at a device, data transmitted from a first client device (at least para. 0001-0003 of the disclosure further teaches said receiving, at a device, data transmitted from a first client device); 
determining, at the device, that the data corresponds to a request for initialization of an automated assistant routine that corresponds to a set of automated assistant actions (initialization of said automated assistant routine that corresponds to said set of automated assistant actions is further cited in para. 0001-0003 of the disclosure further implied at least said system understoodly determining actions data of at least lines 3-5 of para. 0002 corresponds to said request);
in response to determining that the data corresponds to the request, generating, at the remote server device, content for an action of the set of automated assistant actions (in response to implied determining data of further para. 0002-0003 corresponds to said  request, generating, at the device, obviously instruction content for said action of lines 3-5 of para. 0002 of the set of automated assistant actions); 
in response to the data that corresponds to the request for initialization of the automated assistant routine being received from the first client device: transmitting the content for the action to the first client device to cause the first client device to render the content for the action (para. 0002-0003 further teaches the system transmitting content for said action to the first client device to cause the first client device to render the content for the action in response to obviously said data corresponds to a request for initialization of said automated assistant routine of lines 3-5 of para. 0002 being received from the first client device). 
   However, BRA is silent regarding wherein said receiving, at a remote server device, said data transmitted; said determining, at the remote server device, that said data corresponds to a request for initialization of said automated assistant routine; in response to determining that said data corresponds to said request, generating, at the remote server device, content for said action of the set of automated assistant actions; and in response to the data that corresponds to the request for initialization of the automated assistant routine being received from the first client device: determining, at the remote server device during rendering of the content for the action by the first client device, that a user has directly or indirectly indicated an interest in the automated assistant routine being continued at a second client device; and in response to determining that the user has indicated the interest in the automated assistant routine being continued at the second client device: rendering, at the second client device, additional data that is in furtherance of the automated assistant routine. 
    Kim teaches in at least para. 0266-0269, 0299 and 0306-0314 a system comprising devices 810, 820, 830, and 840 comprising each automated digital assistant services which automatically monitor, track and detect user presence status in regards to their rendering status information, a case exists where the devices 810 may communicate with devices 820/830 each comprising server function to further manage the automated assistant services for extending services to the user in a case said services need in para. 0306-0314 to be stopped temporarily or the like at a first device 810A and to be extended in a case to a second device 810B,  
further in para. 0314-0315 in response to determining that received data corresponds to the request to continually provide the services, generating, at the remote server device 820, content for an action of the set of automated assistant actions to at least switch services from first device to another device 810B/830; device 820/830 of at least para. 0299, 0306, and 0314-0315 transmitting the content for the action to the first client device 810 or second device depending on detect locations and/or specific request to cause the first or second client device to render the content for the action, the system of further para. 0299 and 0306-0314 may further determined, if during rendering of the content for the action by the first client device 810, that a user has directly or indirectly indicated an interest in the automated assistant routine being continued at a second client device as noted further in para. 0314-0315 and a second device 810C of para. 0307 by a specific request or the tracked location, the system in response to said determining as further noted para. 0314-0315 and/or para. 0307, said rendering is continued at the second client device 830/810C including provided additional data such as timestamps information, playback data or the like that is in furtherance of the automated assistant routine for continuing playing of said routines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include wherein receiving, at said remote server device, said data transmitted; said determining, at said remote server device, that said data corresponds to a request for initialization of said automated assistant routine; in response to determining that said data corresponds to said request, generating, at the remote server device, content for said action of the set of automated assistant actions; and in response to the data that corresponds to the request for initialization of the automated assistant routine being received from the first client device: determining, at said remote server device during rendering of the content for the action by the first client device, that said user has directly or indirectly indicated an interest in the automated assistant routine being continued at a second client device; and in response to said determining that the user has indicated the interest in the automated assistant routine being continued at the second client device: rendering, at said second client device, said additional data, as discussed above, as  the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; said server in at least the prior art of Kim is configured, when detecting said inactive presence at a currently rendering destination device and/or user requests/needs changes, to at least designate a new rendering device based on detected user requests and/or detected user presence detection, the prior art art of Kim further complements BRA in the sense that further automated assistant routines or actions may continually be provided to a user seamlessly according to detected user requests and/or detected user presence detection, and further updated the state of the rendering devices based on said presence detections which a device state updating from active to inactive when not rendering said routines according to status detections further suppress as would be appreciated by one skill in the art needless rendering/network resources, said determining and rendering maybe further realized or envisaged according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 5 (according to claim 1), BRA is silent regarding wherein the additional content includes at least a portion of the data previously rendered at the first client device.
    Kim further teaches a case of providing metadata and timestamps of a performed routine in at least para. 0315 and 0312 in response to determining that the user has directly or indirectly indicated the interest in the automated assistant routine being continued at the second client device as further illustrated in at least para. 0309 for a music playback request, said metadata obviously in the art may indicate additional content includes at least a portion of the data previously rendered at the first client device 810A to be rendered in device 810C or device 830. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include wherein said additional content includes at least a portion of the data previously rendered at the first client device, as discussed above, as the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and extensions of said automated assistant routines or actions to at least a second destination device, in a state the user status/needs changes to playing at least music playback at a specific second device, the central system or server managing said digital assistant obviously transmits metadata comprising understoodly additional content includes at least a portion of the data previously rendered at the first client device to be playback at a second device, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 6 (according to claim 1), BRA is silent regarding further comprising: causing, in response to determining that the user has directly or indirectly indicated the interest in the automated assistant routine being continued at the second client device, the second client device to receive the additional content from a memory buffer of the first client device over a local area network.
    Kim further teaches a case in at least para. 0312 and 0309 causing, in response to determining that the user has directly or indirectly indicated the interest of a music playback or the like in the automated assistant routine being continued at the second client device, the second client device to receive implied additional content for at least said playback or current play position from an understood memory means of said first client device 810A over obviously a local area network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include further comprising: causing, in response to determining that said user has directly or indirectly indicated the interest in the automated assistant routine being continued at the second client device, said second client device to receive the additional content from a memory buffer of the first client device over a local area network, as discussed above, as the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and extensions of said automated assistant routines or actions to at least a second destination device, in a state the user status/needs changes to playing at least music playback at a specific second device, the central system or server managing said digital assistant obviously transmits metadata comprising understoodly additional content includes at least a portion of the data previously rendered at the first client device to be playback at a second device, said received additional content obviously previously stored from a memory buffer or the like of said first client device over a local area network, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 7, BRA teaches a method implemented by one or more processors (a computer system is taught in at least para. 0001-0003 of the disclosure comprising a set of interactive software applications including a set of automated assistants implemented by one or more wellknown processors for initiating at least an automated assistant routine that corresponds to a set of automated assistant actions), 
the method comprising: 
initializing an automated assistant to perform an automated assistant routine via a first client device, the automated assistant routine corresponding to a set of actions performed by the automated assistant (initialization of said automated assistant routine that corresponds to said set of automated assistant actions as further cited in para. 0001-0003 of the disclosure where the understood determining actions data of at least lines 3-5 of para. 0002 corresponds to a user request via a first client device, said automated assistant routine corresponding to said set of actions performed by the automated assistant);
generating routine instance data that provides information related to the automated assistant routine, the information identifying the first client device as an assigned device for the automated assistant routine (the system of at least para. 0001-0003 of the disclosure further understoodly generating as implied said routine instance data that provides information related to the automated assistant routine, said  information identifying the first client device in a case as the assigned device for the automated assistant routine);
causing the first client device to render content corresponding to an action of the set of actions in furtherance of the automated assistant routine (causing as noted in at least para. 0001-0003 said first client device to render content corresponding to an action of the set of actions in furtherance of the automated assistant routine).
    However, BRA is silent regarding wherein determining that the user has become less proximate to the first client device, the determining based on sensor data from a sensor that is in communication with the first client device; 
causing the rendering of the content at the first client device to be at least temporarily stopped in response to determining that the user has become less proximate to the first client device; 
modifying the routine instance data to indicate that the automated assistant routine has been at least temporarily stopped at the first client device; and 
when the user has become more proximate to a second client device that is accessible to the automated assistant: causing the automated assistant to resume performing the automated assistant routine via the second client device according to the routine instance data.
   Kim teaches in at least para. 0309 the system comprising tracking user locations and presence for extending digital assistants routines to the user based on device locations and user current locations, such as determining further in para. 0309 that said user in a  case has become less proximate to the first client device 810A, the determining based on sensor data from a motion sensor or the like that is in communication with the first client device, causing the rendering of the content at the first client device 810A to be at least temporarily stopped or as cited discontinued in response to in a case determining that said user has become less proximate to the first client device 810A and when the user has become more proximate to a second client device 810B within office 1340 that is accessible to the automated assistant: causing the automated assistant to resume performing the automated assistant routine via the second client device 810B according to the routine instance data; a case further exists where the system implies the obtaining and obviously updating in para. 0312 of a device 810A actively rendering status to an inactive or stopped status, and a current device 830 status to actively rendering the continuum data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include wherein determining that said user has become less proximate to the first client device, the determining based on sensor data from a sensor that is in communication with the first client device; causing the rendering of said content at the first client device to be at least temporarily stopped in response to determining that the user has become less proximate to the first client device; modifying the routine instance data to indicate that the automated assistant routine has been at least temporarily stopped at the first client device; and when the user has become more proximate to a second client device that is accessible to the automated assistant: causing the automated assistant to resume performing the automated assistant routine via the second client device according to the routine instance data, as discussed above, as  the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; Kim further complements BRA in the sense any of the devices 810/830/820 may comprise a central processing device to initialize and extend the automated assistant routines to the user based on at least user to request and/or user detected locations to at least stop the rendering of said routines at a first device, if the user interest or locations changes and to transfer or continually stream the rendering routines at a second rendering device based on further current detected user location and/or requests, where when detecting an inactive presence at a currently rendering destination device and/or user requests/needs changes, to at least further automatically designate a new rendering device based said detected user requests and/or detected user presence detection, to monitor user inactive presence at a currently rendering destination device for at least further automatically designate a new rendering device based said detected user detected presence detection, wherein the providing of seamless routines and actions are not interrupted, the system of Kim further tracks said user to detect user presence detection according to a rendering state of the rendering devices to further suppress as would be appreciated by one skill in the art needless rendering/network resources, said determining, detection and causing maybe further realized or envisaged according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 12 (according to claim 7), BRA is silent regarding wherein the sensor is integral to a third client device that is different than the first client device and the second client device.
   Kim further teaches using a set of sensors to track user presence and detections in at least para. 0312-0313, said sensor or sensors understoodly integral to a client device that is in a case as implied different than the first client device and the second client device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include wherein said sensor is integral to a third client device that is different than the first client device and the second client device, as discussed above, as  the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; Kim further complements BRA in the sense any of the devices 810/830/820 may comprise a central processing device to initialize and extend the automated assistant routines to the user based on at least user detected locations by at least one of a plurality of sensors, each of said sensor location as would be appreciated in the art maybe according to design choices, as they may obviously be integral to any plurality of subsequent devices that may obviously be different than said first client device and/or said second client device to monitor user inactive presence at a currently rendering destination device for at least further automatically designate a new rendering device based said detected user detected presence detection, wherein the providing of seamless routines and actions are not interrupted, the system further tracks said user to detect user presence detection according to a rendering state of the rendering devices to  further suppress as would be appreciated by one skill in the art needless rendering/network resources, said determining, detection and causing maybe further realized or envisaged according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 13 (according to claim 7), BRA is silent regarding wherein causing the automated assistant to resume performing the automated assistant routine via the second client device includes causing the second client device to render additional content corresponding to the action of the set of actions.
   Kim further teaches in at least based on the tracked user locations and presence of para. 0309-0313, the causing of said automated assistant to resume performing the automated assistant routine via the second client device 830 or 810B includes causing said second client device to render additional content corresponding to the action of the set of actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include wherein causing said automated assistant to resume performing the automated assistant routine via the second client device includes causing the second client device to render additional content corresponding to the action of the set of actions, as discussed above, as  the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions in a state where the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; Kim further complements BRA in the sense any of the devices 810/830/820 may comprise a central processing device to initialize and extend the automated assistant routines to the user based on at least user detected locations by at least one of a plurality of sensors, such as stopping rendering of said routines at a first device based on inactive status of the user presence and resume the rendering at a second device based on further user detection nearby the second device, wherein the providing of seamless routines and actions are not interrupted, the system further tracks said user to detect user presence detection according to a rendering state of the rendering devices to further suppress as would be appreciated by one skill in the art needless rendering/network resources at said first device or the like, said determining, detection and causing may further be realized or envisaged according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 14, BRA teaches a system (a computer system is taught in at least para. 0001-0003 of the disclosure comprising a set of interactive software applications including a set of automated assistants implemented by one or more wellknown processors for initiating at least an automated assistant routine that corresponds to a set of automated assistant actions), 
 comprising: one or more network interfaces; memory storing instructions; one or more processors, executing the instructions, to: 
receive, via one or more of the network interfaces, data transmitted from a first client device (at least para. 0001-0003 of the disclosure further teaches said receiving, at a device, data transmitted from a first client device); 
determine that the data corresponds to a request for initialization of an automated assistant routine that corresponds to a set of automated assistant actions (initialization of said automated assistant routine that corresponds to said set of automated assistant actions is further cited in para. 0001-0003 of the disclosure further implied at least said system understoodly determining actions data of at least lines 3-5 of para. 0002 corresponds to said request);
in response to determining that the data corresponds to the request: generating content for an action of the set of automated assistant actions (in response to implied determining data of further para. 0002-0003 corresponds to said  request, generating, at the device, obviously instruction content for said action of lines 3-5 of para. 0002 of the set of automated assistant actions); 
in response to the data that corresponds to the request for initialization of the automated assistant routine being received from the first client device: transmitting, via one or more of the network interfaces, the content for the action to the first client device to cause the first client device to render the content for the action (para. 0002-0003 further teaches the system transmitting content for said action to the first client device to cause the first client device to render the content for the action in response to obviously said data corresponds to a request for initialization of said automated assistant routine of lines 3-5 of para. 0002 being received from the first client device). 
   However, BRA is silent regarding wherein determine, during rendering of the content for the action by the first client device, that a user has directly or indirectly indicated an interest in the automated assistant routine being continued at a second client device; and in response to determining that the user has indicated the interest in the automated assistant routine being continued at the second client device: 
cause the second client device to render additional data that is in furtherance of the automated assistant routine.
    Kim teaches in at least para. 0266-0269, 0299 and 0306-0314 a system comprising devices 810, 820, 830, and 840 comprising each automated digital assistant services which automatically monitor, track and detect user presence status in regards to their rendering status information, a case exists where the devices 810 may communicate with devices 820/830 to further manage the automated assistant services for extending services to the user in a case said services need in para. 0306-0314 need to be stopped temporarily or the like at a first device 810A and to be extended in a case to a second device 810B,  
further in para. 0314-0315 in response to determining that received data corresponds to the request to continually provide the services, generating, at the remote server device 820, content for an action of the set of automated assistant actions to at least switch services from first device to another device 810B/830; device 820/830 of at least para. 0299, 0306, and 0314-0315 transmitting the content for the action to the first client device 810 or second device depending on detect locations and/or specific request to cause the first or second client device to render the content for the action, the system of further para. 0299 and 0306-0314 may further determined, if during rendering of the content for the action by the first client device 810, that a user has directly or indirectly indicated an interest in the automated assistant routine being continued at a second client device as noted further in para. 0314-0315 and a second device 810C of para. 0307 by a specific request or the tracked location, the system in response to said determining as further noted para. 0314-0315 and/or para. 0307, said rendering is continued at the second client device 830/810C including provided additional data such as timestamps information, playback data or the like that is in furtherance of the automated assistant routine for continuing playing of said routines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include wherein determine, during rendering of the content for the action by the first client device, that a user has directly or indirectly indicated an interest in the automated assistant routine being continued at a second client device; and in response to determining that the user has indicated the interest in the automated assistant routine being continued at the second client device: cause the second client device to render additional data that is in furtherance of the automated assistant routine, as discussed above, as the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions in a state where the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; Kim further complements BRA in the sense any of the devices 810/830/820 may comprise a central processing device to initialize and extend the automated assistant routines to the user based on at least user detected locations by at least one of a plurality of sensors, such as stopping rendering of said routines at a first device based on inactive status of the user presence and resume the rendering at a second device based on further user detection nearby the second device, wherein the providing of seamless routines and actions are not interrupted, the system further tracks said user to detect user presence detection according to a rendering state of the rendering devices to further suppress as would be appreciated by one skill in the art needless rendering/network resources at said first device or the like, said determining, detection and causing may further be realized or envisaged according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 19 (according to claim 14), BRA is silent regarding further comprising: causing, in response to determining that the user has directly or indirectly indicated the interest in the automated assistant routine being continued at the second client device, the second client device to receive the additional content from a memory buffer of the first client device over a local area network.
    Kim further teaches a case in at least para. 0312 and 0309 causing, in response to determining that the user has directly or indirectly indicated the interest of a music playback or the like in the automated assistant routine being continued at the second client device, the second client device to receive implied additional content for at least said playback or current play position from an understood memory means of said first client device 810A over obviously a local area network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include further comprising: causing, in response to determining that said user has directly or indirectly indicated the interest in the automated assistant routine being continued at the second client device, said second client device to receive the additional content from a memory buffer of the first client device over a local area network, as discussed above, as the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and extensions of said automated assistant routines or actions to at least a second destination device, in a state the user status/needs changes to playing at least music playback at a specific second device, the central system or server managing said digital assistant obviously transmits metadata comprising understoodly additional content includes at least a portion of the data previously rendered at the first client device to be playback at a second device, said received additional content obviously previously stored from a memory buffer or the like of said first client device over a local area network, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 2-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over BRA in view of Kim, and further in view of Goetz et al. (US 10194189, A1). 

     Regarding claim 2 (according to claim 1), BRA in view of Kim are silent regarding wherein in response to the data that corresponds to the request for initialization of the automated assistant routine being received from the first client device, the remote server device stores routine instance data that identifies a status of the automated assistant routine as active at the first client device; and wherein in response to determining the interest of the user in continuing the automated assistant routine at the second client device, the remote server device modifies the routine instance data to indicate the automated assistant routine is inactive at the first client device or active at the second client device.
   Goetz teaches in at least Col. 6, lines 10-15 the client devices 206 comprising each a cited computer system embodied in the form of digital assistants to perform automated routines, said clients further in Figs. 1B, 4, 6 and Abstract configured to send   request for initialization of an automated playing assistant routine to at least a server, the clients further configured to send their execution statuses to the server and in response playback content data that corresponds to a request for initialization of an automated playback assistant routine being received from the first client device, the remote server device stores routine condition data that identifies a status of the automated assistant routine as in a case actively rendering at a first client device and further in response to determining a request or interest in continuing the automated assistant routine from the first device to the second client device, the remote server device modifies or updates the routine instance data to notify at least the second device is currently active or that of that of the first client device to become inactive and stop rendering of the play routine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim, and further in view of Goetz to include wherein in response to the data that corresponds to the request for initialization of the automated assistant routine being received from the first client device, said remote server device stores routine instance data that identifies a status of said automated assistant routine as active at the first client device; and wherein in response to determining the interest of said user in continuing the automated assistant routine at the second client device, the remote server device modifies the routine instance data to indicate the automated assistant routine is inactive at the first client device or active at the second client device, as discussed above, as the prior arts of BRA in view of Kim, and further in view of Goetz are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; said server in at least the prior art of Kim and Goetz are configured, an initialization request re questing that a currently rendered routine at a first device is to be rendered or transferred to a second device or that said routine is to be continually streamed at a second device, to ascertain obviously the interest of said user has changed or shifted in continuing the automated assistant routine at said second client device, Goetz further complements BRA in view of Kim in the sense that the rendering devices are notified by the server of any status being updated, as the server is configured for receiving the devices states and the routine instances states, which devices state updating when notified or indicated from active to inactive further suppress as would be appreciated by one skill in the art needless rendering/network resources at the previous first device, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 3 (according to claim 2), BRA in view of Kim are silent regarding wherein further comprising: determining, at the first client device, that the routine instance data has been modified at the remote server device to indicate that the automated assistant routine is inactive at the first client device or active at the second client device; and in response to determining that the routine instance data has been modified, ceasing the rendering of the data at the first client device.
   Goetz further teaches in Figs. 1B, 4, 6 and Abstract the remote server device stores received device statuses from the clients and the routines statuses that identifies a status of the automated assistant routine as in a case actively rendering at a first client device and further in response to determining a request or interest in continuing the automated assistant routine from the first device to the second client device, the remote server device modifies or updates the routine instance data and notify at least the first client device to become inactive and stop rendering of the play routine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim, and further in view of Goetz to include wherein determining, at the first client device, that the routine instance data has been modified at the remote server device to indicate that the automated assistant routine is inactive at the first client device or active at the second client device; and in response to determining that the routine instance data has been modified, ceasing the rendering of the data at the first client device, as discussed above, as the prior arts of BRA in view of Kim, and further in view of Goetz are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; said server in at least the prior art of Kim and Goetz are configured, an initialization request re questing that a currently rendered routine at a first device is to be rendered or transferred to a second device or that said routine is to be continually streamed at a second device, to ascertain obviously the interest of said user has changed or shifted in continuing the automated assistant routine at said second client device, Goetz further complements BRA in view of Kim in the sense that the rendering devices are notified by the server of any status being updated, as the server is configured for receiving the devices states and the routine instances states, which devices state updating when notified or indicated from active to inactive further suppress as would be appreciated by one skill in the art needless rendering/network resources at the previous first device, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 4 (according to claim 2), BRA is silent regarding wherein further comprising: generating, at the first client device or the remote server device, the routine instance data, wherein the routine instance data further identifies a user or device that initialized the automated assistant routine, a time that the automated assistant routine was initialized, or a status of the action of the set of actions.
    Kim further teaches in para. 0311-0312 generating, at the first client device 810A or the remote server device 820, the routine instance status data, wherein the routine instance data further identifies a user or device 810A that initialized the automated assistant routine, a time that the automated assistant routine was initialized, or a status of the action of the set of actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include wherein generating, at the first client device or the remote server device, the routine instance data, wherein the routine instance data further identifies a user or device that initialized the automated assistant routine, a time that the automated assistant routine was initialized, or a status of the action of the set of actions, as discussed above, as the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and extensions of said automated assistant routines or actions to at least a second destination device, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; said server in at least the prior art of Kim is configured, when requesting in Kim that a currently rendered routine at a first device is to be rendered or transferred to a second device or that said routine is to be continually streamed at a second device, to ascertain obviously the interest of said user has changed or shifted in continuing the automated assistant routine at said second client device, the system understoodly in Kim ceased rendering at said first device according to user request said rendered content which is caused to be active at a second device as requested by said users, the system as would be appreciated accordingly comprise a means to modify the sates of said instances being active and/or inactive at the specified devices according to further known methods to yield predictable results, such as to update the state of the rendering devices based on said user requests or presence detections which a device state updating from active to inactive according to status detections further suppress as would be appreciated by one skill in the art needless rendering/network resources, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 8 (according to claim 7), BRA in view of Kim are silent regarding wherein modifying the routine instance data comprises modifying the routine instance data to indicate one or more actions of the set of actions have been completed or are in progress when the routine has been at least temporarily stopped.
   Goetz further teaches a case Figs. 1B, 4, 6 and Abstract where the server device obtains from at least the second device updated status information which the server uses to updates its previously stored information thereby obviously modifying the routine instance data to indicate one or more actions of the set of actions have been completed or are in progress when the routine has been at least temporarily stopped at said first device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim, and further in view of Goetz to include wherein modifying the routine instance data comprises modifying the routine instance data to indicate one or more actions of the set of actions have been completed or are in progress when the routine has been at least temporarily stopped, as discussed above, as the prior arts of BRA in view of Kim, and further in view of Goetz are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; said server in at least the prior art of Kim and Goetz are configured, an initialization request requesting that a currently rendered routine at a first device is to be rendered or transferred to a second device or that said routine is to be continually streamed at a second device, to ascertain obviously the interest of said user has changed or shifted in continuing the automated assistant routine at said second client device, Goetz further complements BRA in view of Kim in the sense that a central computer device or sever manages and tracks the rendering devices states and performed routines states, the server further configured to at least check a transfer routine permission when receiving the request to transfer the routines from a first device to a second device and the permission is verified, the request is initiated at the second device, said server further configured to modify status data and routine data, to notify at least the first device initially rendering the playback routine of the updated status and the routine currently playing at the second device for said first device to at least stop rendering of the playback, wherein said state updating when notified or indicated from active to inactive further suppress as would be appreciated by one skill in the art needless rendering/network resources at the previous first device, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 9 (according to claim 7), BRA in view of Kim are silent regarding wherein further comprising: when the user has become more proximate to the second client device: accessing routine permissions associated with the automated assistant routine; and determining based on the routine permissions, that the automated assistant routine is permitted to transfer to the second client device.
   Goetz further teaches in at least Fig. 6 the system comprising accessing routine permissions associated with the automated assistant routine and determining based on the routine permissions, that the automated assistant routine is permitted to transfer to the second client device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim, and further in view of Goetz to include wherein when said user has become more proximate to the second client device: accessing said routine permissions and determining based on the routine permissions, that said automated assistant routine is permitted to transfer to the second client device, as discussed above, as the prior arts of BRA in view of Kim, and further in view of Goetz are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, Goetz further complements BRA in view of Kim in the sense that a central computer device or sever manages and tracks the rendering devices states and performed routines states, the server further configured to at least check a transfer routine permission when receiving the request to transfer the routines from a first device to a second device and the permission is verified, the request is initiated at the second device, said server further configured to modify status data and routine data, to notify at least the first device initially rendering the playback routine of the updated status and the routine currently playing at the second device for said first device to at least stop rendering of the playback, wherein said state updating when notified or indicated from active to inactive further suppress as would be appreciated by one skill in the art needless rendering/network resources at the previous first device, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 10 (according to claim 7), BRA in view of Kim are silent regarding wherein further comprising: when the automated assistant routine has been resumed at the second client device: causing modification of the routine instance data to indicate that the automated assistant routine has been resumed at the second client device.
   Goetz further teaches in at least Fig. 6 the system further comprising when the automated assistant routine has been resumed S621 at the second client device: causing S624 and S627 modification of the routine instance data in the server to indicate that the automated assistant routine has been resumed at the second client device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim, and further in view of Goetz to include wherein when the automated assistant routine has been resumed at the second client device: causing modification of the routine instance data to indicate that the automated assistant routine has been resumed at the second client device, as discussed above, as the prior arts of BRA in view of Kim, and further in view of Goetz are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, Goetz further complements BRA in view of Kim in the sense that said central computer device or server tracks and modifies the rendering devices states and performed routines states, and to notify at least the first device initially rendering the playback routine of the updated status and the playing routine currently resumed at the second device for said first device to at least stop rendering of the playback, wherein said state updating when notified or indicated from active to inactive further suppress as would be appreciated by one skill in the art needless rendering/network resources at the previous first device, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 11 (according to claim 10), BRA in view of Kim are silent regarding wherein generating the routine instance data includes transmitting the information to a remote server device, and wherein modifying the routine instance data includes transmitting a request to the remote server device to modify the routine instance data.
   Goetz further teaches in at least Fig. 6 the system further comprising when the automated assistant routine has been resumed S621 at the second client device, said device generating S624 routine instance data including transmitting information to the remote server device, and wherein the sending of S624 as implied may obviously indicate a transmitted modifying routine instance data request to the remote server device to modify the previously stored routine instance data information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim, and further in view of Goetz to include wherein said generating routine instance data includes transmitting the information to a remote server device, and wherein said modifying the routine instance data includes transmitting a request to the remote server device to modify the routine instance data, as discussed above, as the prior arts of BRA in view of Kim, and further in view of Goetz are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, Goetz further complements BRA in view of Kim in the sense that said central computer device or server tracks and modifies the rendering devices states and performed routines states, at least the second device further configured to send to the server updated information serving obviously as a transmitting request to said remote server device to modify stored routine instance data with the currently transmitted state information wherein said server in turn, notify at least the first device initially rendering the playback routine of the updated status and the playing routine currently resumed at the second device for said first device to at least stop rendering of the playback, wherein said state updating when notified or indicated from active to inactive further suppress as would be appreciated by one skill in the art needless rendering/network resources at the previous first device, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 15 (according to claim 14), BRA in view of Kim are silent regarding wherein in executing the instructions, one or more of the processors are further to: in response to the data that corresponds to the request for initialization of the automated assistant routine being received from the first client device: store routine instance data that identifies a status of the automated assistant routine as active at the first client device; in response to determining the interest of the user in continuing the automated assistant routine at the second client device: modify the routine instance data to indicate the automated assistant routine is inactive at the first client device or active at the second client device.
   Goetz teaches in at least Col. 6, lines 10-15 the client devices 206 comprising each a cited computer system embodied in the form of digital assistants to perform automated routines, said clients further in Figs. 1B, 4, 6 and Abstract configured to send   request for initialization of an automated playing assistant routine to at least a server, the clients further configured to send their execution statuses to the server and in response playback content data that corresponds to a request for initialization of an automated playback assistant routine being received from the first client device, the remote server device stores routine condition data that identifies a status of the automated assistant routine as in a case actively rendering at a first client device and further in response to determining a request or interest in continuing the automated assistant routine from the first device to the second client device, the remote server device modifies or updates the routine instance data to notify at least the second device is currently active or that of that of the first client device to become inactive and stop rendering of the play routine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim, and further in view of Goetz to include wherein in response to said data that corresponds to the request for initialization of the automated assistant routine being received from the first client device: store said routine instance data that identifies a status of the automated assistant routine as active at the first client device; in response to determining the interest of the user in continuing the automated assistant routine at the second client device: modify the routine instance data to indicate the automated assistant routine is inactive at the first client device or active at the second client device, as discussed above, as the prior arts of BRA in view of Kim, and further in view of Goetz are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; said server in at least the prior art of Kim and Goetz are configured, an initialization request re questing that a currently rendered routine at a first device is to be rendered or transferred to a second device or that said routine is to be continually streamed at a second device, to ascertain obviously the interest of said user has changed or shifted in continuing the automated assistant routine at said second client device, Goetz further complements BRA in view of Kim in the sense that the rendering devices are notified by the server of any status being updated, as the server is configured for receiving the devices states and the routine instances states, which devices state updating when notified or indicated from active to inactive further suppress as would be appreciated by one skill in the art needless rendering/network resources at the previous first device, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 16 (according to claim 16), BRA in view of Kim are silent regarding wherein in executing the instructions, one or more of the processors are further to: determine that the routine instance data has been modified at the remote server device to indicate that the automated assistant routine is inactive at the first client device or active at the second client device; and in response to determining that the routine instance data has been modified: cause cessation of the rendering of the data at the first client device.
   Goetz further teaches in Figs. 1B, 4, 6 and Abstract the remote server device stores received device statuses from the clients and the routines statuses that identifies a status of the automated assistant routine as in a case actively rendering at a first client device and further in response to determining a request or interest in continuing the automated assistant routine from the first device to the second client device, the remote server device modifies or updates the routine instance data and notify at least the first client device to become inactive and stop rendering of the play routine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim, and further in view of Goetz to include wherein determine that said routine instance data has been modified at the remote server device to indicate that the automated assistant routine is inactive at the first client device or active at the second client device; and in response to said determining that the routine instance data has been modified: cause cessation of the rendering of the data at the first client device, as discussed above, as the prior arts of BRA in view of Kim, and further in view of Goetz are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and deployments of said automated assistant routines or actions and keeping a log of said executed/deployed automated assistant routines or actions and the targeted execution destination devices, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; said server in at least the prior art of Kim and Goetz are configured, an initialization request re questing that a currently rendered routine at a first device is to be rendered or transferred to a second device or that said routine is to be continually streamed at a second device, to ascertain obviously the interest of said user has changed or shifted in continuing the automated assistant routine at said second client device, Goetz further complements BRA in view of Kim in the sense that the rendering devices are notified by the server of any status being updated, as the server is configured for receiving the devices states and the routine instances states, which devices state updating when notified or indicated from active to inactive further suppress as would be appreciated by one skill in the art needless rendering/network resources at the previous first device, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 17 (according to claim 16), BRA is silent regarding wherein in executing the instructions, one or more of the processors are further to: generate the routine instance data, wherein the routine instance data further identifies two or more of a user or device that initialized the automated assistant routine, a time that the automated assistant routine was initialized, or a status of the action of the set of actions.
    Kim further teaches in para. 0311-0312 generating, at the first client device 810A or the remote server device 820, the routine instance status data, wherein the routine instance data further identifies a user or device 810A that initialized the automated assistant routine, a time that the automated assistant routine was initialized, or a status of the action of the set of actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include wherein generate said routine instance data, wherein said routine instance data further identifies two or more of a user or device that initialized the automated assistant routine, a time that the automated assistant routine was initialized, or a status of the action of the set of actions, as discussed above, as the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and extensions of said automated assistant routines or actions to at least a second destination device, in a state the user status/needs changes and/or user presence at a targeted execution destination device becomes inactive; said server in at least the prior art of Kim is configured, when requesting in Kim that a currently rendered routine at a first device is to be rendered or transferred to a second device or that said routine is to be continually streamed at a second device, to ascertain obviously the interest of said user has changed or shifted in continuing the automated assistant routine at said second client device, the system understoodly in Kim ceased rendering at said first device according to user request said rendered content which is caused to be active at a second device as requested by said users, the system as would be appreciated accordingly comprise a means to modify the sates of said instances being active and/or inactive at the specified devices according to further known methods to yield predictable results, such as to update the state of the rendering devices based on said user requests or presence detections which a device state updating from active to inactive according to status detections further suppress as would be appreciated by one skill in the art needless rendering/network resources, said methods or steps may further be realized or envisaged according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 18 (according to claim 16), BRA is silent regarding wherein the additional content includes at least a portion of the data previously rendered at the first client device.
    Kim further teaches a case of providing metadata and timestamps of a performed routine in at least para. 0315 and 0312 in response to determining that the user has directly or indirectly indicated the interest in the automated assistant routine being continued at the second client device as further illustrated in at least para. 0309 for a music playback request, said metadata obviously in the art may indicate additional content includes at least a portion of the data previously rendered at the first client device 810A to be rendered in device 810C or device 830. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BRA in view of Kim to include wherein said additional content includes at least a portion of the data previously rendered at the first client device, as discussed above, as the prior arts of BRA in view of Kim are in the same filed of endeavor of employing an automated assistant system for initializing, rendering, and providing automated assistant routines or actions according to received user and/or system prompts, a case exists, where a central system and/or a server may managed the executions and extensions of said automated assistant routines or actions to at least a second destination device, in a state the user status/needs changes to playing at least music playback at a specific second device, the central system or server managing said digital assistant obviously transmits metadata comprising understoodly additional content includes at least a portion of the data previously rendered at the first client device to be playback at a second device, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/06/2022